DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 4/6/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Item 4 for the US Patent Application cited as 14/213,43 does not appear to exist and no copy was provided by applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to software per se.  The specification appears to only mention the phrase computer program product in paragraph [0079] where it indicates that the computer program product is accessible from a computer-readable medium.  When the medium is 

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to signals per se.  The specification appears to only mention the phrase computer program product in paragraph [0079] where it indicates that the computer program product is accessible from a computer-readable medium.  When the medium relates to a medium to communicate, propagate or transport the program, it would appear that the claimed computer program product is directed towards the signals per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6-9, 13-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al [US 2011/0246879 A1] in view of Swanson et al [US 2014/0040786 A1] (provisional 61/678,116 dated Aug 1, 2012), Giliyaru et al [US 7,917,755], and Hennessey [US 2010/0295744 A1].
With regard to claim 1, White teaches a computer-implemented method comprising: receiving, by a data collection script, a signal indicating that a web page is rendered; obtaining the interaction data that describes interactions of the user with the web page (see White, paragraph [0032]; the data collection script processes user data input while the user is interacting with a webpage, i.e. the webpage is rendered);
and transmitting the description data to an analytics engine (see paragraph [0048]; the system has means to perform an analysis on the data).
White does not appear to explicitly teach retrieving, by the data collection script, a set of rules specific to a publisher of the web page, wherein the set of rules describe one or more content elements of the web page; detecting, by the data collection script, 
Swanson teaches a set of rules specific to a publisher of the web page (see paragraph [0028]; the system allows for specific publisher rules describing the content of the webpage).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the tracking script of White by incorporating means for a publisher to customize what is being tracked at their website as taught by Swanson in order to allow the website publisher to be able to have greater degree of control over what and how events are tracked thereby ensuring that the publisher can focus on what events they care about and not be overburden with lots of statistics that 
White in view of Swanson teach retrieving, by the data collection script, a set of rules specific to a publisher of the web page, wherein the set of rules describe one or more content elements of the web page; detecting, by the data collection script, the one or more content elements of the web page based on the set of rules (see Swanson, paragraph [0028]; see White, paragraphs [0031] and [0032] and [0046]; the tracking storage repository can store the various data collection scripts as configured/customized by the various publishers so that the web browser can request and receive the appropriate tracking script for that webpage to monitor the user’s activity with the desired webpage content elements); 
collecting, by the data collection script, description data associated with the detected one or more content elements, wherein the description data includes a subset of interaction data that describes interactions of a user with the one or more content elements (see Swanson, paragraph [0028]; see White, paragraphs [0031] and [0032] and [0046]; the system can collect description data for the various content elements including interaction data such as scrolling, mouse movement, and click/keyboard entries/events).
White in view of Swanson do not appear to explicitly teach wherein the description data further includes metadata that provides information associated with the web page and the one or more content elements, and wherein the collecting comprises: determining one or more attributes associated with the one or more content elements; retrieving the subset of the interaction data from the obtained interaction data that is 
Giliyaru teaches wherein the description data further includes metadata that provides information associated with the web page and the one or more content elements (see col 17, lines 16-27; the system can retrieve metadata associated with the content element that the user actuated/interacted with). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the webpage analysis system of White in view of Swanson by incorporating means to identify metadata information associated with the webpage elements that a user is engaged with as taught by Giliyaru in order to be able to determine what content the user is engaged with as well as user preferences of where a user prefers to engage with particular content.
White in view of Swanson and Giliyaru teach wherein the collecting comprises: determining one or more attributes associated with the one or more content elements (see Giliyaru, col 17, lines 16-27; White, paragraph [0047]; the information transmitted to the server to be stored in interaction/tracking records can include the metadata attributes of the content elements).
White in view of Swanson and Giliyaru do not appear to explicitly teach retrieving the subset of the interaction data from the obtained interaction data that is specific to interactions of the user with the one or more attributes of the one or more content 
Hennessey teaches generate indications of a level of engagement of the user with the one or more content elements based on the description data (see paragraphs [0039]-[0041] and [0063]; the system can determine the level of engagement of a user with various content elements based on the description data tracked/monitored and recorded where a report for a single subject/user can be generated).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the webpage analysis system of White in view of Swanson and Giliyaru by incorporating means to report the monitored statistical data to a user in a report format as taught by Hennessey in order to allow particular users or to be able to discern where and how a user interacts with the content on particular webpages thus allowing those particular users to determine the best way to maintain their website with respect to layout and design preferences so that the website publisher can try to place content they want users to consume/interact with in locations that users typically interact with content.
White in view of Swanson, Giliyaru, and Hennessey teach retrieving the subset of the interaction data from the obtained interaction data that is specific to interactions of the user with the one or more attributes of the one or more content elements; and retrieving the metadata associated with the web page and the one or more content elements (see Swanson, paragraph [0028]; see White, paragraphs [0031] and [0032] 
and transmitting the description data to an analytics engine configured to generate indications of a level of engagement of the user with the one or more content elements based on the description data (see White, paragraphs [0047] and [0048]; Hennessey, paragraphs [0039]-[0041] and [0063]; the system can determine the level of engagement of a user with various content elements based on the description data tracked/monitored and recorded where a report for a single subject/user can be generated).

With regard to claim 2, White in view of Swanson, Giliyaru, and Hennessey teach wherein the set of rules comprises at least a div tag, a content type, a content boundary, a frame definition, or a headline identifier for the one or more content elements (see Hennessey, Figure 3 and paragraph [0031]; DIV tags can be used to identify content elements).

With regard to claim 6, White in view of Swanson, Giliyaru, and Hennessey teach wherein the data collection script is created based on the set of rules and the data collection script is configured to collect the description data relative to the one or more content elements while the web page is rendered by a web browser on a client device of the user (see Swanson, paragraph [0028]; see White, paragraphs [0031] and [0032] and [0046]; the tracking storage repository can store the various data collection scripts 

With regard to claim 7, White in view of Swanson, Giliyaru, and Hennessey teach  wherein the set of rules determines the level of engagement of the user with the one or more content elements based on the description data (see Swanson, paragraph [0028]; see White, paragraphs [0031] and [0032] and [0046]; the tracking storage repository can store the various data collection scripts as configured/customized by the various publishers so that the web browser can request and receive the appropriate tracking script for that webpage to monitor the user’s activity with the desired webpage content elements thus the level of engagement is not based on the entire website but only the desired information for elements that the configured script is set to track).

With regard to claim 8, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 9, 13, and 14 are substantially similar to claims 2, 6, and 7 and are rejected for similar reasons as discussed above.

With regard to claim 15, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 16 and 20 are substantially similar to claims 2 and 6 and are rejected for similar reasons as discussed above.



Claims 3, 10, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al [US 2011/0246879 A1] in view of Swanson et al [US 2014/0040786 A1] (provisional 61/678,116 dated Aug 1, 2012), Giliyaru et al [US 7,917,755], and Hennessey [US 2010/0295744 A1] in further view of Daly, JR. et al [US 2013/0031470 A1].
With regard to claim 3, White in view of Swanson, Giliyaru, and Hennessey teach all the claim limitations of claim 1 as discussed above.
White in view of Swanson, Giliyaru, and Hennessey do not appear to explicitly teach wherein the interactions of the user with the one or more attributes of the one or more content elements comprises cursor movement that includes scrolling behavior, scrolling velocity, scrolling direction, clicking on a comment link, clicking on a sharing link, or clicking on a navigational link.
Daly teaches wherein the interactions of the user with the one or more attributes of the one or more content elements comprises cursor movement that includes scrolling behavior, scrolling velocity, scrolling direction, clicking on a comment link, clicking on a sharing link, or clicking on a navigational link (see Daly, paragraphs [0009], [0058], [0059], and [0061]; the system can determine scroll pace/rate and determine how long a person was engaged with a textual element including the scroll rate/velocity/behavior).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the content tracking and monitoring system of White in view of Swanson, Giliyaru, and Hennessey by utilizing means to determine how at what speed the user’s cursor was scrolling textual content as taught by Daly thus providing greater context with respect to how textual content items are utilized rather than just having statistics on number of views thus allowing for greater understanding on how engaged users are with the content item.

With regard to claims 10 and 17 are substantially similar to claim 3 and are rejected for similar reasons as discussed above.



Claims 4, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al [US 2011/0246879 A1] in view of Swanson et al [US 2014/0040786 A1] (provisional 61/678,116 dated Aug 1, 2012), Giliyaru et al [US 7,917,755], and Hennessey [US 2010/0295744 A1] in further view of Ives [US 2007/0067267 A1].
With regard to claim 4, White in view of Swanson, Giliyaru, and Hennessey teach all the claim limitations of claim 1 as discussed above.
White in view of Swanson, Giliyaru, and Hennessey do not appear to explicitly teach wherein the metadata comprises article titles, a page name, video titles, or content thumbnails.
Ives teaches wherein the metadata comprises article titles, a page name, video titles, and content thumbnails (see paragraphs [0303]-[0308]; metadata can comprise a wide variety of information including thumbnails and titles).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the webpage analysis and monitoring system of White in view of Swanson, Giliyaru, and Hennessey by determining metadata associated with content items as taught by Ives in order to use information about the content items of interest to allow the system to have greater context and understand user interests associated with different content items on a page thus allowing the system to be able to discern what users are interested in what topics/items and where those users prefer items to be in order to engage with them.

With regard to claims 11 and 18 are substantially similar to claim 4 and are rejected for similar reasons as discussed above.



Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al [US 2011/0246879 A1] in view of Swanson et al [US 2014/0040786 A1] (provisional 61/678,116 dated Aug 1, 2012), Giliyaru et al [US 7,917,755], and Hennessey [US 2010/0295744 A1] in further view of Systrom et al [US 2014/0279068 A1].
With regard to claim 5, White in view of Swanson, Giliyaru, and Hennessey teach all the claim limitations of claim 1 as discussed above.
White in view of Swanson, Giliyaru, and Hennessey do not appear to explicitly teach wherein the interactions of the user with the web page comprises an operation for content sharing.
Systrom teaches wherein the interactions of the user with the web page comprises an operation for content sharing (see paragraph [0130]; the system can keep track of interactions that include sharing actions).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the webpage analysis and monitoring system of White in view of Swanson, Giliyaru, and Hennessey by having means to track various actions including a sharing action as taught by Systrom in order to allow the system to not only track when a user reviews, clicks or interacts with some content elements but also when a user shares particular content elements thus allowing for more types of information to be captured that can be utilized to determine the user’s interest or level of engagement with particular content items.

With regard to claims 12 and 19 are substantially similar to claim 5 and are rejected for similar reasons as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-15, and 19-21 of U.S. Patent No. 10,600,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to substantially similar subject matter as illustrated in the below table.
#
Limitation
‘089 Limitation
‘089 #
1
A computer-implemented method comprising: receiving, by a data collection script, a signal indicating that a web page is rendered;
A processor-based method comprising: the data collection script being configured to collect description data relative to the one or more content elements while the web page is rendered by a web browser on a client device of a first user;
1
1
retrieving, by the data collection script, a set of rules specific to a publisher of the web page, wherein 

retrieving a set of rules specific to a publisher of the web page; 
1
1
detecting, by the data collection script, the one or more content elements of the web page based on the set of rules;
and applying the set of rules to the web page to detect the one or more content elements;
1
1
collecting, by the data collection script, description data associated with the detected one or more content elements,
wherein the one or more communications comprise the description data collected at the client device,
1
1
wherein the description data includes a subset of interaction data that describes interactions of a user with the one or more content elements, 
wherein the description data includes interaction data that describes interactions of the first user with the one or more content elements, 
1
1
wherein the description data further includes metadata that provides information associated with the web page and the one or more content elements,
and wherein the description data further includes metadata that identifies attributes associated with the one or more content elements;
1
1
and wherein the collecting comprises: obtaining the interaction data that 


1
determining one or more attributes associated with the one or more content elements;
and wherein the description data further includes metadata that identifies attributes associated with the one or more content elements;
1
1
retrieving the subset of the interaction data from the obtained interaction data that is specific to interactions of the user with the one or more attributes of the one or more content elements;
generating indications of a level of engagement of the first user with the one or more content elements based on the description data;
1
1
and retrieving the metadata associated with the web page and the one or more content elements;
and wherein the description data further includes metadata that identifies attributes associated with the one or more content elements;
1
1
and transmitting the description data to an analytics engine configured to generate indications of a level of engagement of the user with the one 


2
wherein the set of rules comprises at least a div tag, a content type, a content boundary, a frame definition, or a headline identifier for the one or more content elements.
wherein the set of rules comprises at least a div tag, a content type, a content boundary, a frame definition, or a headline identifier for the one or more content elements.
5
3
wherein the interactions of the user with the one or more attributes of the one or more content elements comprises cursor movement that includes scrolling behavior, scrolling velocity, scrolling direction, clicking on a comment link, clicking on a 


4
wherein the metadata comprises article titles, a page name, video titles, or content thumbnails.
wherein the metadata comprises article titles, a page name, video titles, or content thumbnails.
7
5
wherein the interactions of the user with the web page comprises an operation for content sharing.
wherein the interactions of the first user with the one or more content elements comprises clicking on a sharing link,
6
6
wherein the data collection script is created based on the set of rules and the data collection script is configured to collect the description data relative to the one or more content elements while the web page is rendered by a web browser on a client device of the user.
transmitting the data collection script to the web browser on the client device, the data collection script configured to be executable by the web browser;
creating a data collection script according to the set of rules, 
retrieving a set of rules specific to a publisher of the web page;
1
7
wherein the set of rules determines the level of engagement of the user with the one or more content elements based on the description data.
generating indications of a level of engagement of the first user with the one or more content elements based on the description data
1


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        11/6/2021